Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.
PROTECTIVE COVER FOR A TERMINAL BLOCK ASSEMBLY

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the claimed cable and said cable’s structural relationship to the claimed apparatus must be shown or the features cancelled from the affected claims.                                 See MPEP § 608.02(d)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by  Hiura (US 6,162,087).


With respect to Claim 1; Hiura discloses a safety electrical assembly [Fig. 1], comprising: an electrical apparatus [at 10] having a connecting zone 12 with a plurality of terminals [Col. 3, lines 4-6] each connected to a cable W, each of the terminals having a connecting opening [Col. 3, lines 6-10] formed within an insulating housing 10 of the electrical apparatus; a protective cover 20 cooperating with the electrical apparatus in a mounted position [Fig. 2]; and a main opening [within 22] for the cables W connected to the terminals [within 11] extending from an exterior area to an interior area [Fig. 4] of the safety electrical assembly, the interior area defined between the electrical apparatus        [at 10] and the protective cover 20, the connecting openings disposed in the interior area, the main opening arranged so that a direct trajectory [straight line] from any point of the main opening [within 22] oriented toward any point of any connecting opening [at 12]  intersects an obstacle of the safety electrical assembly [resulting in a need to bend the cables – Fig. 4].

With respect to Claim 2; Hiura discloses the main opening [within 22] is the only opening between the interior area and the exterior area configured for passage of at least one cable to be connected to at least one of the terminals of the connecting zone [Fig. 4].

With respect to Claim 3; Hiura discloses the main opening [within 22] is oriented parallel to or obliquely to each connecting opening [at 12].

With respect to Claim 4; Hiura discloses an insertion direction of the terminals [at 12] is opposed to an inlet direction defined by an inlet channel [at 23] formed from the main opening [within 22] and oriented toward the interior area.


With respect to Claim 5; Hiura discloses a part of the protective cover [at 21]  contiguous to the main opening [within 22] extends further in a longitudinal direction than the insulating housing 10.

With respect to Claims 8 and 9; Hiura [Fig. 4] discloses the protective cover 20 has an upper wall located in front of the connecting zone 12 such that the connecting openings [at 12]  are oriented transversely to the upper wall.

With respect to Claims 11 and 12; Hiura discloses the protective cover 20 has a pair of transverse walls 21 that are linked to an extend transversely from the upper wall and cooperate with the insulating housing 10 in the mounted position [Fig. 6].

With respect to Claims 13 and 14; Hiura discloses the transverse walls 21 of the protective cover 20 include a pair of opposed side walls [Fig. 1] and a front wall  [from which 22 extends] connected to the pair of opposed side walls, the pair of opposed side walls and the front wall define the main opening [within 22]; the transverse walls also include a rear wall transverse to and connecting the pair of opposed side walls [Fig. 4].

With respect to Claim 15; Hiura discloses the pair of opposed side walls [Fig. 1]  are attached [via 21] to a first part of a fastening mechanism 26 of the safety electrical assembly, which cooperates with the insulating housing 10.

With respect to Claim 16; Hiura [Fig. 4] discloses the rear wall is attached [via  sidewall]  to a second part 23 of the fastening mechanism.

    PNG
    media_image1.png
    408
    361
    media_image1.png
    Greyscale
[AltContent: textbox (MAIN OPENING )][AltContent: textbox (FRONT WALL )][AltContent: textbox (REAR WALL )][AltContent: textbox (UPPER WALL )][AltContent: textbox (TRANSVERSE WALL )][AltContent: textbox (SIDE WALL )]













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hiura (US 6,162,087) in view of Kossak (US 8,727,818).
Hiura shows a safety electrical assembly [Fig. 1], comprising: an electrical apparatus [at 10] having a connecting zone 12.
However Hiura does not show the electrical apparatus includes a row of terminal blocks with the connecting zone located on the upper side with at least one group of the connecting openings having a tilted orientation with regard to another group of connecting openings.
Kossak shows an electrical apparatus [Fig. 7] which includes a row of terminal blocks 100 with the connecting zone 175 located on the upper side 141 with at least one group of the connecting openings 125 having a tilted orientation with regard to another group of connecting openings.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the safety electrical assembly of Hiura would have utility serving electrical apparatus’ having terminal blocks as shown by Kossak thereby expanding the usefulness of the safety electrical assembly of Hiura. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hiura           (US 6,162,087) in view of Berengut et al. (US 9,601,865).
Hiura shows a safety electrical assembly [Fig. 1], comprising a protective           cover 20.
	However Hiura does not show the protective cover having any transparency.
Berengut et al. shows a safety electrical assembly 10 having a protective          cover 33 that is at least partially transparent.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify at least part of the cover of Hiura so it is transparent as shown by Berengut et al. thereby allowing for visual inspection of proper connectivity within the safety electrical assembly.




Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
  
    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833